DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 9-22, 28-30, 34-37 are pending and examined.
	Any rejection from the previous office action not appearing below are withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Written Description
Claims 1, 12-22, 28-30, and 34-35 remain and claims 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection is maintained for the reasons of record set forth in the Official action mailed 11/04/2020. Applicant’s arguments filed 2/03/2021 have been considered but are not deemed persuasive.
Applicant asserts that the amendment to claim 1 to recite “wherein the cultivar has the cultivar of NWG331 or NWG452 as an ancestor” is described in the specification because the specification teaches one of skill in the art how to obtain progeny plants using NWG331 or NWG452. This is not persuasive because claim 1 is not limited by any specific portion of either one of the deposited lines as an ancestor, and thus the ancestors of NWG331 or NWG452 are not described.

Applicants describe NWG331 and NWG452 having THC content of 0.2% or less at 0.09% and 0.10% respectively, a CBD content between 2.5-3.0%, and the relative terpene content/profile for the two varieties, and both cannabis varieties having less than 0.4% terpene content (specification pp. 25-28 in Tables 1-4).
Applicants do not describe any other cannabis cultivars or varieties or plants having less than 0.2% THC content of 0.2% or less other than NWG331 and NWG452 having THC content at 0.09% and 0.10% respectively. 
In addition, Applicants fail to describe a representative number of cannabis or hemp cultivars with a THC content of 0.2% or less.  Applicants only describe NWG331 and NWG452 having THC content of 0.2% or less at 0.09% and 0.10% respectively.  Furthermore, Applicants fail to describe structural features, such as genetic markers common to members of the claimed genus of cannabis or hemp cultivars that are correlated with a THC content of 0.2% or less; or markers that would distinguish the cannabis plant as broadly claimed from the prior art.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  
.

Claim Rejections - 35 USC § 102
Claims 1, 30 and 34-37 remain and claims 4-7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Bertoli, A. et al., Industrial Crops and Products, 2010, Vol. 32; pp. 329-337. 
This rejection is maintained for the reasons of record set forth in the Official action mailed 11/04/2020. Applicant’s arguments filed 2/03/2021 have been considered but are not deemed persuasive.
Applicants’ assertion that the reference does not teach a cannabis plant having 0.2% THC or less and that is an ancestor of either one of the deposited lines. However, since claim 1 is not limited to any definable portion of either one of the deposited lines as an ancestor, any unspecified ancestor as broadly claimed in the instant claims having 0.2% THC or less would conceivably read upon claim 1; and thus the reference anticipates claims 1, 30 and 34-37.
The claims are broadly drawn to any unspecified non-transgenic cannabis or hemp cultivar of unspecified ancestry with a THC content of 0.2%; a method of producing cannabis isolates or isolate formulations by extracting cannabinoids from flower tissue (claim 30) and a method of modifying terpene or cannabinoid profiles starting with the cannabis plant of claim 1 
Bertoli teaches on page 330 in the right column in section 2.1 in the 3rd paragraph that all ten of the cultivars tested in the study had less than 0.2% content; wherein the generic breeding techniques of the methods of claims 36-37, such as crossing with itself or recurrent selection, is an inherent feature of making bulk seed and developing the monecious varieties used by Bertoli (see page 334 in right column section 3.1.1 lines 4-12; and Meijer, Etienne de (1994) Thesis; University of Wageningen; 131 pages see page 8 section spanning left and right columns especially in the right column beginning with the 9th line from bottom to end of section; that teaches backcrossing in making the Felina 34 cultivar of French industrial hemp); and wherein the nucleic acid molecule of claim 34 that modifies terpene or cannabinoid profiles in cannabis is an inherent feature of a hemp plant bred to have less than 0.2% THC.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(s) 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TIME online: Katy Steinmetz; With Legal Weed Comes Hemp Beer (November 21, 2013) retrieved from nation.time.com; 2 pages.
The claims are broadly drawn to a method of flavoring or adding an aromatic to a beverage by preparing the beverage using any cannabis part from any cannabis plant having less than 0.2% THC including purified compositions from said cannabis plant, and a beer brewed thereof.
Steinmetz teaches that Red Hook’s Joint Effort is hemp beer that contains no THC.
	Applicants’ assertion that the reference does not teach a cannabis plant having 0.2% THC or less and that is also an ancestor of either one of the deposited lines. However, since claim 1 is not limited to any definable portion of either one of the deposited lines as an ancestor, any unspecified plant having some undefined portion of either of the deposited lines as an ancestor as broadly claimed in the instant claims having 0.2% THC or less would conceivably read upon and anticipate claims 28 and 29.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9-22, 28-30, 34, 36 and 37 remain and claims 2-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-21, 28-33 of U.S. Patent No. 10499584. Although the claims at issue are not identical, they are not patentably distinct claims 1, 8-21, 28-33 of the issued U.S. Patent 10499584 drawn to the species of the deposited lines NWG331 and NWG452 respectively teach genus claims 1-7, 9-22, 28-30, 34, 36 and 37 of the instant application.

	All claims remain rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL KALLIS/Primary Examiner, Art Unit 1663